By the Court.
This case contains facts similar in principle to those agreed in the preceding case of Grimshaw vs. Bender & Al. ; and the verdict, which was found for the plaintiffs by consent, subject to the opinion of the Court on a case reserved, must be amended by a calculation of the damages, according to the rule which governed in that case.
The plaintiffs are entitled to have the sterling money mentioned in the bill, and also the charges of protest, reduced to the American currency at par, and to have Massachusetts * in- [ * 163 ] terest on them, from the time the bill was payable to this time ; and also to have one tenth of the bill, with like interest from the time when payment was demanded here and refused. The amount of the several items is to be substituted for the damages found by the verdict, and judgment to be rendered on the verdict accordingly.